Citation Nr: 1200428	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for tinnitus.  

This denial was itself a reconsideration of a November 2006 denial of service connection for tinnitus.  The Veteran's June 2007 correspondence, accepted by the RO as a reopened claim, was filed within the one year appellate period and expressly refers to a request for further consideration.  The claim has been ongoing since receipt of the original August 2006 claim.

The issue of reopening a previously denied claim of service connection for bilateral hearing loss been raised by the record.  The Veteran had appealed a February 2006 denial of multiple benefits, and a statement of the case (SOC) was issued in September 2007; the Veteran withdrew his appeal in October 2007 correspondence, however.  In March 2008, the Veteran attempted to resurrect the withdrawn claims, but as the time period for perfecting the appeal had expired, the RO declined to do so and so informed the Veteran.  While the Veteran has not again mentioned most of the issues involved with the withdrawal, he has persistently raised his claim of service connection for bilateral hearing loss.  However, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his currently diagnosed tinnitus is related to established combat noise exposure in service.  An October 2006 VA examination addressed this allegation, and provided an adequate rationale for a negative nexus opinion.  Although the Veteran currently reported the onset of tinnitus in service, contemporary records showed normal hearing and an absence of relevant complaints.

However, a review of VA treatment and Social Security Administration (SSA) records reveals that in the late 1980's and early 1990's, the Veteran underwent several surgeries for removal of a schwannoma affecting a cranial nerve.  The reviewing doctor for SSA noted that the Veteran's hearing problems stemmed from this surgery.

Malignant schwannomas are among the listed forms of soft tissue sarcomas which are presumed to be service connected in herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  The Veteran served in Vietnam between January 9, 1962, and May 7, 1975, and therefore is presumed exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(1).  The current record includes no surgical or treatment reports related to the schwannoma, and it cannot therefore be determined if the schwannoma the Veteran had is of the listed type.  

Remand is required to identify and obtain the relevant private and/or VA treatment records regarding the schwannoma.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private health care providers who treated him for a schwannoma of a cranial nerve in the 1980's and 1990's.

Request that he provide a completed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each identified private provider.

Take appropriate steps to obtain all identified private records.  In the alternative, the Veteran should be advised that he may obtain and submit the records himself.

2.  Request all archived or electronic records from the New Mexico HCS for the period of 1985 to 1995.  Such efforts must be documented; if no records exist or are otherwise unavailable, such must be certified in writing.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include a new VA audio examination and opinion if a malignant schwannoma is shown.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



